No. 1:17-bk-01051          Doc 121    Filed 10/09/18    Entered 10/09/18 16:33:50    Page 1 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF WEST VIRGINIA

IN RE:

DREAM MOUNTAIN RANCH, LLC                                           Case No. 1:17-bk-01051
                                                                    Chapter 11
    Debtor

                                     CERTIFICATE OF SERVICE

         I, Nicole C. Johns, counsel to Robert L. Johns, Chapter 11 Trustee of Pin Oak Properties,

LLC, hereby certify that service of the following were filed and served via ECF on October 5, 2018,

and copies were mailed in properly stamped and addressed envelopes deposited in the United States

mail on October 6, 2018, and October 7, 2018, respectively:


         (1)        Motion of Chapter 11 Trustee of Pin Oak Properties, LLC to Surcharge Dream
                    Mountain Ranch, LLC’s Assets Pursuant to 11 U.S.C. § 506(c) [ECF 117]; and

         (2)        Proposed Order Granting Motion of Chapter 11 Trustee of Pin Oak Properties, LLC
                    to Surcharge Dream Mountain Ranch, LLC’s Assets Pursuant to 11 U.S.C. § 506(c)
                    [ECF 118].


VIA ECF:

    •    Aaron C. Amore                 amorewvt@gmail.com,
                                        aca@trustesolutions.net;
                                        jackiewvt@gmail.com; annwvt@gmail.com
    •    David Lucas Fuchs              dfuchs@lampllaw.com
    •    David M. Jecklin               djecklin@gbbjlaw.com, lhelmick@gbbjlaw.com
    •    Robert L. Johns Trustee        rjohns@turnerjohns.com
    •    Todd Johnson                   todd@jlawpllc.com,
                                        kasey@jlawpllc.com; jlawpllccmecfonly@gmail.com
    •    Travis Alan Knobbe             tknobbe@spilmanlaw.com
    •    Robert O. Lampl                rlampl@lampllaw.com, office@lampllaw.com
    •    Michael R. Proctor             mproctor@bowlesrice.com, lcrown@bowlesrice.com
    •    Steven A. Shay                 Steven.A.Shay@usdoj.gov
    •    Robert Louis Shuman            rlshuman@reedershuman.com
    •    United States Trustee          ustpregion04.ct.ecf@usdoj.gov
    •    Debra A. Wertman               debra.a.wertman@usdoj.gov


                                                    1
4817-5519-1927.v1
No. 1:17-bk-01051     Doc 121      Filed 10/09/18   Entered 10/09/18 16:33:50      Page 2 of 2

VIA U.S. MAIL:
        Natalie Hoffman
        Keller Williams Rice Realty
        937 Welltown School Road
        Martinsburg, WV 25403

        Steven G. Williams
        Tetrick & Bartlett, PLLC
        1517 Mary Lou Retton Drive
        Fairmont, WV 26554

        Tara Noel Tighe
        1125 Chapline Street
        Federal Building, Suite 3000
        Wheeling, WV 26003

        Eric Michael Wilson
        WV State Tax Department
        1001 Lee St E
        Charleston, WV 25301

        Dietrich Steve Fansler
        3120 Fairway Drive
        Morgantown, WV 26508

        Raymond H. Yackel
        162 Chancery Row, Suite 2
        Morgantown, West Virginia 26505-5440

Dated: October 7, 2018
       Charleston, West Virginia


                                            /s/ Nicole C. Johns
                                            William F. Dobbs, Jr. (WV State Bar No. 1027)
                                            Nicole C. Johns (WV State Bar No. 13000)
                                            JACKSON KELLY PLLC
                                            P.O. Box 553
                                            Charleston, WV 25322
                                            304-340-1090
                                            wdobbs@jacksonkelly.com
                                            nicole.c.johns@jacksonkelly.com
                                            Counsel for the Robert L. Johns, Chapter 11 Trustee for
                                            the Bankruptcy Estate of Pin Oak Properties, LLC




                                                2
4817-5519-1927.v1
